PER CURIAM.
Robert P. Roselli appealed from the district court’s order denying his motion for a preliminary injunction. The Government subsequently informed the district court that it had voluntarily provided to Roselli “the relief he sought.” The district court thereupon dismissed Roselli’s suit as moot. Because there is no longer a case or controversy, we likewise dismiss the appeal as moot. See Toms v. Allied Bond & Collection Agency, Inc., 179 F.3d 103, 105 (4th Cir.1999). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*349terials before the court and argument would not aid the decisional process. DISMISSED.
Dismissed by unpublished PER CURIAM opinion.